              Case 2:17-cr-00021-KJM Document 82 Filed 03/31/21 Page 1 of 3


 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd Ste 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Fax:        (916) 930-6482
 5   E-Mail:     david.fischer@fischerlawoffice.com
 6   Attorney for Defendant
 7   JEFFREY DAVIS
 8
 9              IN THE UNITED STATES OF DISTRICT COURT FOR THE
10                         EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,
                                                   CR.S. No. 2:17-CR-0021 KJM
13                              Plaintiff,
14                                                 STIPULATION AND ORDER TO
                   v.                              REMOVE JEFFREY DAVIS FROM
15                                                 THE SUPERVISION OF PRETRIAL
16   JEFFREY DAVIS,                                SERVICES
17                 Defendant.
18
19
20         IT IS HEREBY STIPULATED by and between Assistant United States Attorney
21   SHELLEY WEGER, counsel for plaintiff, and DAVID D. FISCHER, counsel for
22   JEFFREY DAVIS, that with regard to defendant JEFFREY DAVIS only, that his special
23   conditions of release (ECF Doc. No. 14) be modified such that he be removed from the
24   supervision of Pretrial Services. This request is being made after consultation with and
25   with the consent of Pretrial Services. Neither the government or the Pretrial Services
26   Agency objects to this request.
27
28



                                             -1-
              Case 2:17-cr-00021-KJM Document 82 Filed 03/31/21 Page 2 of 3


 1          The parties request that the court remove the following special conditions of release
 2   reflect in ECF Document number 14:
 3              • 1. (You must report to and comply with… the Pretrial Services Agency)
 4
 5              • 3. (You must reside at a location approved by the pretrial services officer
 6                 and not move or absent yourself form this residence for more than 24 hours
 7                 without the prior approval of the pretrial services officer;
 8
 9              • 7. (You must participate in a program of medical or psychiatric treatment,
10                 including treatment for drug or alcohol dependency, as approved by the
11                 pretrial services officer. You must pay all or part of the costs of counseling
12                 services based upon your ability to pay, as determined by the pretrial
13                 services officer;
14
15          Lastly, the parties request that special condition number 5 be modified to read “You
16   must restrict your travel to domestic travel within the United States of America unless
17   otherwise approved in advance by the Court.” This request is being made because Mr.
18   Davis is required to travel domestically for work.
19
20                                             Respectfully submitted,
21
22   Dated: March 29, 2021                     /s/ David D. Fischer
                                               DAVID D. FISCHER
23
                                               Attorney for Defendant
24                                             JEFFREY DAVIS
25
26   Dated: March 29, 2021                     /s/ David D. Fischer for
                                               SHELLEY WEGER
27                                             Assistant United States Attorney
28                                             Counsel for Plaintiff



                                             -2-
             Case 2:17-cr-00021-KJM Document 82 Filed 03/31/21 Page 3 of 3


 1                                    ORDER
 2
     IT IS SO ORDERED
 3
     Dated: March 31, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                      -3-
